Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2-13 are pending.
Claim 2-13 are rejected.
Claims 1 has been canceled


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,5,6,7,8,9,11,12,13, are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US-PG-PUB 2018/0220487A1) relying on provisional application 62453528 and in view of Lindheimer et al. (WO 2018/142203 A1) relying on provisional 62/454359.
The invention is about introducing an “inactive state” which allow for header reduction and power consumption reduction as oppose to the idle state and is shown in 2E.

    PNG
    media_image1.png
    824
    404
    media_image1.png
    Greyscale

The primary reference Wu is about handling of state mismatch in wireless communication and is shown in fig. 3

    PNG
    media_image2.png
    640
    410
    media_image2.png
    Greyscale



The secondary reference Lindheimer is about access category handling and is shown in fig. 7

    PNG
    media_image3.png
    766
    515
    media_image3.png
    Greyscale






For claim 2. Wu teaches a method performed by a terminal in a communication system (Wu fig.1 [0016] a communication device which work according to method), the method comprising: 
receiving (Wu fig. 3 step 306 a first message being received from a network see also [0026]), from a base station (Wu fig. 3 step 306 a first message being received from a network see also [0026]), a message for transitioning a state of the terminal from a radio resource control (RRC) connected state to an RRC inactive state (Wu fig. 3 step 308 entering RRC inactive state in response to the first received message [0027]),
 wherein the message includes at least one access barring information configured for each of data radio bearers (DRBs) associated with the RRC inactive state (looking at applicant specification barring configuration is described as access category and access category is described as Ue/device type, service type, call type application type and signaling type based on this Wu teaches  [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to and corresponding to a different DRB  a second temporary ID and connection include RRC connection and data radio bearer and the message are received while in the inactive state and configuration being done by rrc signaling see also [0045] access barring check); and 
 in case that an access is triggered in the RRC inactive state (Wu step 310 a rrc message being sent to network in order to request connection i.e. access being triggered see also [0028][0031]), determining whether the access is barred based on access barring information (Wu [0045] access baring being check for specific service), which is among the at least one access barring information included in the message(Wu [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to a second temporary ID and connection include RRC connection and data radio bearer); configured for a DRB associated with the access(Wu [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to a second temporary ID and connection include RRC connection and data radio bearer);
Wu teaches access baring check (Wu [0045] access barring check in order to determine whether to perform resume a rrc connection) but does not teach expressly teach and 
in case that the access is not barred, performing the access to the base station.
However, Lindheimer from a similar field of endeavor teaches and 
in case that the access is not barred, performing the access to the base station (Provisional Lindheimer fig.6 step 620, 630   page 14 paragraph 5 barring access being check based on which access is performed when access is not barred
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 3. The combination of Wu and Lindheimer teaches all the limitations of parent claim 2,
Wu does not teach receiving, from the base station, system information including barring information per a barring category in an RRC idle mode. 
However, Lindheimer from a similar field of endeavor teaches receiving, from the base station, system information including barring information per a barring category in an RRC idle mode (Lindheimer page 4 paragraph 1 network broadcasts barring parameters i.e. barring information for each category). 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 5. The combination of Wu and Lindheimer teaches all the limitations of parent claim 3, wherein determining whether the access is barred further comprises: 
Wu teaches determining whether the access is barred based on the barring information included in the system information (Wu [0045] access baring being check for specific service),
Wu does not teach in case that the at least one access barring information configured for each of the DRBs is not applied to the access, 
However, Lindheimer from a similar field of endeavor teaches in case that the at least one access barring information configured for each of the DRBs is not applied to the access (Lindheimer fig.6 step 620, 630   page 14 paragraph 5 barring access being check based on which access is performed when access is not barred), 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 6. The combination of Wu and Lindheimer teaches all the limitations of parent claim 3, 
Wu does not teach wherein the barring category corresponds to at least one of an access class, a type of terminal, a service type, a call type, an application type, and a signaling type.
However, Lindheimer from a similar field of endeavor teaches wherein the barring category corresponds to at least one of an access class, a type of terminal, a service type, a call type, an application type, and a signaling type (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 7. The combination of Wu and Lindheimer teaches all the limitations of parent claim 3, 
Wu does not teach wherein the barring information includes barring information associated with an emergency service, and 
wherein a priority of the barring information associated with the emergency service is configured to be highest
However, Lindheimer from a similar field of endeavor teaches wherein the barring information includes barring information associated with an emergency service, (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type).
wherein a priority of the barring information associated with the emergency service is configured to be highest (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type and page 2 paragraph 2 emergency service given higher priority).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 8. Wu teaches a terminal in a communication system (Wu fig. 1 communication device), the terminal comprising: 
a transceiver (Wu fig.2, 220 communication interfacing device see also [0013]); and
 a controller coupled with the transceiver (Wu fig.2 220 processor and 220 interface connected together see also [0013]) and configured to: 
receive (Wu fig. 3 step 306 a first message being received from a network see also [0026]), via the transceiver from a base station (Wu fig. 3 step 306 a first message being received from a network see also [0020]), a message for transitioning a state of the terminal from a radio resource control (RRC) connected state to an RRC inactive state (Wu fig. 3 step 308 entering RRC inactive state in response to the first received message [0027]),
 wherein the message includes at least one access barring information configured for each of data radio bearers (DRBs) associated with the RRC inactive state (looking at applicant specification barring configuration is described as access category and access category is described as Ue/device type, service type, call type application type and signaling type based on this Wu teaches  [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to and corresponding to a different DRB  a second temporary ID and connection include RRC connection and data radio bearer and the message are received while in the inactive state);
 in case that an access is triggered in the RRC inactive state (Wu step 310 a rrc message being sent to network in order to request connection i.e. access being triggered see also [0028 [0031]), determining whether the access is barred based on access barring information (Wu [0045] access baring being check for specific service), which is among the at least one access barring information included in the message (Wu [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to a second temporary ID and connection include RRC connection and data radio bearer), configured for a DRB associated with the access (Wu [0032] a first temporary ID having subscriber identity i.e. service user has subscribed to a second temporary ID and connection include RRC connection and data radio bearer); and 
Wu teaches access baring check (Wu [0045] access barring check in order to determine whether to perform resume a rrc connection) but does not teach expressly teach and 
in case that the access is not barred, performing the access to the base station.
However, Lindheimer from a similar field of endeavor teaches and 
in case that the access is not barred, performing the access to the base station (Lindheimer fig.6 step 620, 630   page 14 paragraph 5 barring access being check based on which access is performed when access is not barred).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 9. The combination of Wu and Lindheimer teaches all the limitations of parent claim 8, wherein the controller is further configured to: 
Wu does not teach receive, via the transceiver from the base station, system information including barring information per a barring category in an RRC idle mode.
However, Lindheimer from a similar field of endeavor teaches receive, via the transceiver from the base station, system information including barring information per a barring category in an RRC idle mode (Lindheimer page 4 paragraph 1 network broadcasting barring parameters i.e. barring information for each category). 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 11. The combination of Wu and Lindheimer teaches all the limitations of parent claim 9,
	Wu teaches determine whether the access is barred based on the barring information included in the system information (Wu [0045] access baring being check for specific service),
Wu does not teach wherein the controller is further configured to: 
in case that the at least one access barring information configured for each of the DRBs
 is not applied to the access, 
However, Lindheimer from a similar field of endeavor teaches wherein the controller is further configured to: 
in case that the at least one access barring information configured for each of the DRBs
 is not applied to the access (Lindheimer fig.6 step 620, 630   page 14 paragraph 5 barring access being check based on which access is performed when access is not barred)., 
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph.

For claim 12. The combination of Wu and Lindheimer teaches all the limitations of parent claim 9,
Wu does not teach wherein the barring category corresponds to at least 
one of an access class, a type of terminal, a service type, a call type, an application type, and a signaling type.
However, Lindheimer from a similar field of endeavor teaches wherein the barring category corresponds to at least one of an access class, a type of terminal, a service type, a call type, an application type, and a signaling type (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

For claim 13. The combination of Wu and Lindheimer teaches all the limitations of parent claim 9,
Wu does not teach wherein the barring information includes barring information associated with an emergency service, and 
wherein a priority of the barring information associated with the emergency service is configured to be highest. 
However, Lindheimer from a similar field of endeavor teaches wherein the barring information includes barring information associated with an emergency service (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type).
and 
wherein a priority of the barring information associated with the emergency service is configured to be highest (Lindheimer page 3 paragraph 2 access baring based on service type such as emergency services which is a service type and page 2 paragraph 2 emergency service given higher priority).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Lindheimer and the teaching of Wu to use barring check in order to access a network or not based on result of the check. Because Lindheimer teaches a method to downsized the access barring check in order to save energy, in order to reduce delay in accessing a network thus providing efficient spectrum utilization (Lindheimer page 2 paragraph 2).

Claims 4,10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US-PG-PUB 2018/0255484 A1) in view of Lindheimer et al. (WO 2018/142203 A1) and in view of Zhang et al. (US-PG-PUB 2019/0082490A1).

For claim 4. The combination of Wu and Lindheimer teaches all the limitations of parent claim 2, 
The combination of Wu and Lindheimer does not teach wherein a context of the terminal is stored in the terminal in the RRC inactive state.
However Zhang from a similar field of endeavor teaches wherein a context of the terminal is stored in the terminal in the RRC inactive state (Zhang [0124] after entering the rrc inactive status the context is stored).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Zhang and the combined teaching of Wu and Lindheimer to store context information in order to allow for access. Because Zhang teaches a method of switching from inactive state to the connected state which requires less signaling to switch from idle state to connected, thus reducing signaling overhead and providing efficient spectrum utilization (Zhang [0004]).

For claim 10. The combination of Wu and Lindheimer teaches all the limitations of parent claim 8, 
The combination of Wu and Lindheimer does not teach wherein a context of the terminal is stored in the terminal in the RRC inactive state. 
However, Zhang from a similar field of endeavor teaches wherein a context of the terminal is stored in the terminal in the RRC inactive state (Zhang [0124] after entering the rrc inactive status the context is stored).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Zhang and the combined teaching of Wu and Lindheimer to store context information in order to allow for access. Because Zhang teaches a method of switching from inactive state to the connected state which requires less signaling to switch from idle state to connected, thus reducing signaling overhead and providing efficient spectrum utilization (Zhang [0004])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun (US-PG-PUB 2018/0054760 A1), system and method for controlling network traffic in wireless communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412